                                                                                                   E-FILED
                                                                Thursday, 27 February, 2020 04:42:54 PM
                                                                           Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

LARRY PIPPION, as Representative of )
the Estate of Larry Earvin,         )
                                    )
            Plaintiff,              )
                                    )
      -vs-                          )               No. 19-3010-SEM
                                    )
SGT. WILLIE HEDDEN, LT. BENJAMIN )
BURNETT, LT. BLAKE HAUBRICH,        )
C/O ALEX BANTA, WARDEN              )
CAMERON WATSON, ASST. WARDEN )
STEVE SNYDER, Individually, et al., )
                                    )
            Defendants.             )


   DEFENDANTS’ RESPONSE TO PLAINTIFF’S FIRST AMEMDED COMPLAINT
          NOW COME the Defendants, CAMERON WATSON and STEVE SNYDER, by and

through their attorney, Kwame Raoul, Attorney General of the State of Illinois, and for their

Response to Plaintiff’s First Amended Complaint, state as follows:




          ANSWER: Defendants Watson and Snyder admit plaintiff has described the nature of this

action,      but    deny     he    is    entitled   to    any    relief   in     this    matter.




Case No. 19-3010-SEM                                                                Page 1 of 34
       ANSWER: Defendants Watson and Snyder admit Larry Earvin was formerly housed at

Western Illinois Correctional Center. Defendants Watson and Snyder deny any claim they attacked

Plaintiff at any time, but lack sufficient knowledge to admit or deny the remaining allegations

contained in this paragraph.




       ANSWER: Defendants Watson and Snyder admit the allegations in paragraph 2.




       ANSWER: Defendants Watson and Snyder lack sufficient knowledge to admit or deny

the allegations contained in this paragraph.




Case No. 19-3010-SEM                                                               Page 2 of 34
       ANSWER: Defendants admit Hedden, Burnett, Haubrich, Banta, Sheffler, Syrcle, Snell,

Hendricks, Hasten, Volk, Werries, Kurfman, Shaw, Richmiller, Waterstraat, Arens, Fishel, Crary,

Shoopman, Sorrells, McQuillen, Lenning, Thomas, Looker, Pool, Grawe, Chenoweth, Radecki,

Huges, Lindsey, Session, Durell, Eichelberger, Shipman, and Wohlfiel were employed as security

staff at Western Illinois Correctional Center. Defendants Watson and Snyder lack sufficient

knowledge to admit or deny the remaining allegations contained in paragraph 4.




       ANSWER: Defendants Watson and Snyder deny paragraph 5 contains a complete and

accurate statement of defendant Watson’s duties, but admit the remaining allegations contained in

this paragraph.




       ANSWER: Defendants Watson and Snyder deny paragraph 6 contains a complete and

accurate statement of defendant Snyder’s duties, but admit the remaining allegations contained in

this paragraph.




Case No. 19-3010-SEM                                                                 Page 3 of 34
       ANSWER: Defendants deny that Conley and Hill were medical staff at Western

Correctional Center. Defendants admit Whitaker and Smith were medical staff at Western Illinois

Correctional Center. Defendants Watson and Snyder lack sufficient knowledge to admit or deny

the remaining allegations contained in paragraph 7.




       ANSWER: Defendants deny the Court has jurisdiction over plaintiff’s claims based on

state law. Defendants admit jurisdiction is otherwise proper.




       ANSWER: Defendants admit the allegations contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




Case No. 19-3010-SEM                                                               Page 4 of 34
       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




Case No. 19-3010-SEM                                                      Page 5 of 34
       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants admit there is one witness statement indicating there were 30-40

officers “involved.” Defendants deny that there is more than one witness statement making this

claim. Defendants admit that Larry Earvin died, but lack sufficient knowledge to admit or deny

the remaining allegations contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




Case No. 19-3010-SEM                                                               Page 6 of 34
       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




Case No. 19-3010-SEM                                                      Page 7 of 34
       ANSWER: Defendants admit that Duesenberg indicated in a report that the plan for

treatment was to place Mr. Earvin on continuous watch, administer ibuprofen for pain, to be re-

evaluated by the nurse, and a follow-up at final destination due to being transferred out tomorrow

5/18/18 per security.




       ANSWER: Defendants Watson and Snyder deny that they devised a plan to transfer Mr.

Earvin because of the severity of his injuries and not wanting to be subject to investigation or

repercussions. Defendants lack sufficient knowledge to admit or deny the remaining allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants admit the allegations contained in this paragraph.




Case No. 19-3010-SEM                                                                  Page 8 of 34
       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




Case No. 19-3010-SEM                                                      Page 9 of 34
       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

Case No. 19-3010-SEM                                                     Page 10 of 34
contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




Case No. 19-3010-SEM                                                     Page 11 of 34
       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants admit Warden Watson spoke to and observed Earvin at

approximately 4:00 p.m., but deny the remaining allegations in paragraph 39.




       ANSWER: Defendants deny the allegations contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




Case No. 19-3010-SEM                                                           Page 12 of 34
       ANSWER: Defendants admit an ambulance was called. Defendants lack sufficient

knowledge to admit or deny the allegations contained in this paragraph.




       ANSWER: Defendants admit that Mr. Earvin was transported to Culbertson Memorial

Hospital via ambulance. Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants admit that Defendants Hedden and Banta completed reports in

which they stated that Mr. Earvin was turned over to staff in segregation without further incident.

Defendants lack sufficient knowledge to admit or deny the allegations contained in this paragraph.




Case No. 19-3010-SEM                                                                  Page 13 of 34
       ANSWER: Defendants admit that, after arrival at Culbertson Memorial Hospital, Mr.

Earvin was airlifted to St. John’s Hospital in Springfield. Defendants lack sufficient knowledge to

admit or deny the allegations contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants Watson and Snyder deny that they engaged in any misconduct

which caused pain and suffering to Mr. Earvin. Defendants Watson and Snyder admit that Mr.

Earvin died on June 26, 2018. Defendants lack sufficient knowledge to admit or deny the


Case No. 19-3010-SEM                                                                  Page 14 of 34
remaining allegations contained in this paragraph.




       RESPONSE:




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants deny the allegations contained in this paragraph.




       ANSWER: Defendants deny the allegations contained in this paragraph.




       ANSWER: Defendants deny the allegations contained in this paragraph.




Case No. 19-3010-SEM                                                          Page 15 of 34
       ANSWER: Defendants admit IDOC policy requires officers who use force to submit

incident reports. Defendants admit they review some incident reports and grievances related to

use of force, but deny they see all such documents.




       ANSWER: Defendants deny the allegations contained in this paragraph.




       ANSWER: Defendants incorporate their responses to all prior paragraphs.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




Case No. 19-3010-SEM                                                             Page 16 of 34
        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




        ANSWER: Defendants lack sufficient knowledge to admit or deny whether plaintiff is

entitled to the requested relief.




Case No. 19-3010-SEM                                                             Page 17 of 34
       ANSWER: Defendants incorporate their responses to all prior paragraphs.




       ANSWER: Defendants deny the allegations contained in this paragraph.




       ANSWER: Defendants deny the allegations contained in this paragraph.




       ANSWER: Defendants deny the allegations contained in this paragraph.




       ANSWER: Defendants deny the allegations contained in this paragraph.




       ANSWER: Defendants deny the allegations contained in this paragraph.


Case No. 19-3010-SEM                                                             Page 18 of 34
       ANSWER: Defendants deny plaintiff is entitled to any relief under this count.




       ANSWER: Defendants incorporate their responses to all prior paragraphs.




       ANSWER: Defendants deny the allegations contained in this paragraph.




       ANSWER: Defendants deny the allegations contained in this paragraph.




       ANSWER: Defendants deny the allegations contained in this paragraph.




Case No. 19-3010-SEM                                                               Page 19 of 34
        ANSWER: Defendants deny the allegations contained in this paragraph.




        ANSWER: Defendants deny this paragraph contains a complete and accurate statement

of their duties.




        ANSWER: Defendants deny the allegations contained in this paragraph.




Case No. 19-3010-SEM                                                           Page 20 of 34
       ANSWER: Defendants lack sufficient knowledge to admit or deny the cause of Mr.

Earvin’s injuries, but deny the remaining allegations contained in this paragraph.




       ANSWER: Defendants incorporate their responses to all prior paragraphs.




       ANSWER: Defendants admit that Mr. Earvin was an inmate in the custody of IDOC, but

deny that all of the identified defendants were responsible for providing medical services.




       ANSWER: Defendants deny there is a constitutional right to receive proper and adequate

medical care while incarcerated. Defendants admit that there is a clearly established right under

the United States Constitution to be free from deliberate indifference to known serious medical

Case No. 19-3010-SEM                                                                  Page 21 of 34
needs, but deny that this is a full and complete statement of the law.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




Case No. 19-3010-SEM                                                     Page 22 of 34
       ANSWER: Defendant Watson denies that he observed signs of Mr. Earvin’s alleged

deteriorating and critical condition, denies that he failed to secure the necessary emergency

lifesaving medical treatment in a timely manner, and denies that he obstructed or interfered with

Mr. Earvin’s access to the requisite medical care. Defendant Watson lacks sufficient knowledge

to admit or deny the remaining allegations contained in this paragraph. Defendant Snyder lacks

sufficient knowledge to admit or deny the allegations contained in this paragraph.




       ANSWER: Defendants deny the allegations contained in this paragraph.




       ANSWER: Defendants deny the allegations contained in this paragraph.




Case No. 19-3010-SEM                                                                 Page 23 of 34
       ANSWER: Defendants deny the allegations contained in this paragraph.




       ANSWER: Defendants deny the allegations contained in this paragraph.




       ANSWER: Defendants deny the allegations contained in this paragraph.




       ANSWER: Defendants deny plaintiff is entitled to any relief under this count.




       ANSWER: Defendants incorporate their responses to all prior paragraphs.




       ANSWER: Defendants deny the allegations contained in this paragraph.


Case No. 19-3010-SEM                                                               Page 24 of 34
       ANSWER: Defendants deny the allegations contained in this paragraph.




       ANSWER: Defendants deny the allegations contained in this paragraph.




       ANSWER: Defendants deny the allegations contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the cause of Mr.

Earvin’s injuries, but deny the remaining allegations contained in this paragraph.




       ANSWER: Defendants deny plaintiff is entitled to any relief under this count.




Case No. 19-3010-SEM                                                                 Page 25 of 34
       ANSWER: Defendants incorporate their responses to all prior paragraphs.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




Case No. 19-3010-SEM                                                             Page 26 of 34
        ANSWER: Defendants lack sufficient knowledge to admit or deny whether plaintiff is

entitled to the requested relief.




        ANSWER: Defendants incorporate their responses to all prior paragraphs.




        RESPONSE:

        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.

        RESPONSE:




        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




Case No. 19-3010-SEM                                                              Page 27 of 34
        ANSWER: Defendants lack sufficient knowledge to admit or deny whether plaintiff is

entitled to the requested relief.




        ANSWER: Defendants incorporate their responses to all prior paragraphs.




        ANSWER: Defendants deny the allegations contained in this paragraph.




        ANSWER: Defendants deny the allegations contained in this paragraph.




        ANSWER: Defendants deny the allegations contained in this paragraph.


Case No. 19-3010-SEM                                                              Page 28 of 34
       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants deny plaintiff is entitled to any relief in this matter.




       ANSWER: Defendants incorporate their responses to all prior paragraphs.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




Case No. 19-3010-SEM                                                                 Page 29 of 34
        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




        ANSWER: Defendants lack sufficient knowledge to admit or deny whether plaintiff is

entitled to the requested relief.




Case No. 19-3010-SEM                                                             Page 30 of 34
       ANSWER: Defendants incorporate their responses to all prior paragraphs.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations

contained in this paragraph.




Case No. 19-3010-SEM                                                             Page 31 of 34
        ANSWER: Defendants lack sufficient knowledge to admit or deny whether plaintiff is

entitled to the requested relief.




        RESPONSE: Defendants have moved to dismiss Count XI, Indemnification and therefore

do not answer this count at this time.




        ANSWER: Defendants also demand a trial by jury.

                                          JURY DEMAND

        Defendants demand a trial by jury in this matter.

                                    AFFIRMATIVE DEFENSES

        A. Sovereign Immunity

        Plaintiff’s claims for monetary damages against defendants in their official capacities are

precluded by the Eleventh Amendment, which bars an action for damages in federal court against

a State or a State official sued in his official capacity. Plaintiff’s claims under state law are barred

by sovereign immunity and the State Lawsuit Immunity Act.




Case No. 19-3010-SEM                                                                      Page 32 of 34
         B. Qualified Immunity

         At all times relevant herein, defendants acted in good faith in the performance of their

official duties and without violating Mr. Earvin’s clearly established statutory or constitutional

rights of which a reasonable person would have known. Defendants are, therefore, protected from

suit by the doctrine of qualified immunity.

         WHEREFORE, for the above and foregoing reasons, defendants respectfully request this

Honorable Court deny plaintiff any relief in this matter whatsoever and enter judgment in their

favor.

                                                     Respectfully submitted,

                                                     CAMERON WATSON and
                                                     STEVE SNYDER,

                                                            Defendants,
Laura K. Bautista #6289023
Assistant Attorney General                           KWAME RAOUL, Attorney General,
500 South Second Street                              State of Illinois,
Springfield, Illinois 62701
Telephone:      (217) 782-5819                              Attorney for Defendants,
Facsimile:      (217) 524-5091
E-mail:lbautista@atg.state.il.us                     By:    s/Laura K. Bautista
                                                            Laura K. Bautista
                                                            Assistant Attorney General




Case No. 19-3010-SEM                                                                 Page 33 of 34
                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

LARRY PIPPION, as Representative of )
the Estate of Larry Earvin,         )
                                    )
            Plaintiff,              )
                                    )
      -vs-                          )             No. 19-3010-SEM
                                    )
SGT. WILLIE HEDDEN, LT. BENJAMIN )
BURNETT, LT. BLAKE HAUBRICH,        )
C/O ALEX BANTA, WARDEN              )
CAMERON WATSON, ASST. WARDEN )
STEVE SNYDER, Individually, et al., )
                                    )
            Defendants.             )

                              CERTIFICATE OF SERVICE

I hereby certify that on February 27, 2020 I caused to be electronically filed the foregoing,
DEFENDANTS’ RESPONSE TO PLAINTIFF’S FIRST AMEMDED COMPLAINT with
the Clerk of Court using the CM/ECF system, which will send notification of such filing to the
following:
Michael Oppenheimer                               Richard Frazier
michael@eolawus.com                               frazier@springfieldlawfirm.com

Ronak Maisuria                                    Theresa Powell
ronak@eolawus.com                                 tpowell@heylroyster.com

Jon F. Erickson                                   Christopher A. Koester
jon@eolawus.com                                   koester@taylorlaw.net

Stanley N. Wasser
swasser@feldman-wasser.com

                                           Respectfully submitted,


                                           By: s/ Laura K. Bautista
                                               Laura K. Bautista, #6289023




Case No. 19-3010-SEM                                                             Page 34 of 34
